            Case 1:20-cv-03538-GLR Document 49 Filed 12/13/20 Page 1 of 3



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND

FEDERAL TRADE COMMISSION,                         )
                                                  )
                Plaintiff,                        )
                                                  )
       v.                                         )   Case No. 1:20-cv-03538 - GLR
                                                  )
RAGINGBULL.COM, LLC f/k/a                         )
LIGHTHOUSE MEDIA LLC, et al.,                     )
                                                  )
                Defendants.                       )
                                                  )


  DEFENDANTS’ MOTION TO ADOPT THE CO-DEFENDANTS’ OPPOSITIONS TO
          THE FTC’S MOTION FOR PRELIMINARY INJUNCTION

        Defendants RagingBull.com, LLC (“Raging Bull”), Jeffrey M. Bishop, Jason Bond,

Sherwood Ventures, LLC, and Jason Bond, LLC, (collectively, “ GT Defendants”), by and through

undersigned counsel, file this Motion to Adopt The Co-Defendants’ Oppositions to the FTC’s

Motion for Preliminary Injunction.

        To the extent permitted, GT Defendants adopt those arguments applicable to the GT

Defendants raised in the Opposition filed by Dennis and Winston Entities (DKT 47).




 Dated: December 13, 2020                     Respectfully submitted,

                                              RagingBull.com, LLC, Jeffrey M. Bishop,
                                              Jason Bond, Sherwood Ventures, LLC, Jason
                                              Bond, LLC

                                              By:
                                              /s/ David G. Barger
                                              David G. Barger (DCB# 469095)
                                              Greenberg Traurig LLP
                                              1750 Tysons Blvd.

                                              1
ACTIVE 54218047v1
          Case 1:20-cv-03538-GLR Document 49 Filed 12/13/20 Page 2 of 3



                                       Suite 1200
                                       McLean, VA 22102
                                       Tel: (703) 749-1300
                                       Email: bargerd@gtlaw.com

                                       Andrew G. Berg
                                       Greenberg Traurig, LLP
                                       2101 L Street, N.W.
                                       Suite 1000
                                       Washington DC 20037
                                       Tel: (202) 331- 3100
                                       Email: berga@gtlaw.com
                                       Pro Hac Vice Pending

                                       Miriam G. Bahcall
                                       Greenberg Traurig, LLP
                                       77 West Wacker Drive
                                       Suite 3100
                                       Chicago, IL 60601
                                       Tel: (312) 476-5135
                                       Email: bahcallm@gtlaw.com
                                       Pro Hac Vice Pending

                                       Counsel for Defendants RagingBull.com, LLC
                                       (“Raging Bull”), Jeffrey M. Bishop, Jason
                                       Bond, Sherwood Ventures, LLC, and Jason
                                       Bond, LLC




                                        2
ACTIVE 54218047v1
          Case 1:20-cv-03538-GLR Document 49 Filed 12/13/20 Page 3 of 3



                             CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 13th day of December 2020 a true and accurate copy

foregoing MOTION TO ADOPT was properly served on all parties registered through the ECF

system.




                                         /s/ David Barger
                                         David G. Barger (DCB# 469095)
                                         Greenberg Traurig LLP
                                         1750 Tysons Blvd.
                                         Suite 1200
                                         McLean, VA 22102
                                         Tel: (703) 749-1300
                                         Email: bargerd@gtlaw.com

                                         Counsel for Defendants RagingBull.com, LLC
                                         (“Raging Bull”), Jeffrey M. Bishop, Jason Bond,
                                         Sherwood Ventures, LLC, and Jason Bond, LLC




                                            3
ACTIVE 54218047v1
